NO. 12-13-00037-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

CHARLES F. SCOTT, III,                           §          APPEAL FROM THE 402ND
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT

WOOD COUNTY COMMISSIONERS COURT,
APPELLEE                      §                             WOOD COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on October 16, 2012. Under
rule of appellate procedure 26.1(a), unless Appellant timely filed a motion for new trial or other
postjudgment motion that extended the appellate deadlines, his notice of appeal was due to have
been filed “within 30 days after the judgment [was] signed,” i.e., November 15, 2012. Appellant
filed a request for findings of fact and conclusions of law. However, findings of fact and
conclusions of law are not proper when, as here, the appeal is from a summary judgment, and a
request for them does not extend the time in which to file a notice of appeal. Linwood v. NCNB
Tex., 885 S.W.2d 102, 103 (Tex. 1994). Consequently, Appellant’s notice of appeal was due on
November 15, 2012.
       Appellant filed his notice of appeal on February 7, 2013. Because the notice of appeal
was not filed on or before November 15, 2012, the notice was untimely, and this court has no
jurisdiction to consider the appeal.
       On February 7, 2013, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that his notice of appeal was untimely. Appellant was further informed that if
the record was not amended on or before February 19, 2013, to establish the jurisdiction of this
court, the appeal would be dismissed.
         The February 19, 2013 deadline has now passed, and Appellant has not shown the
jurisdiction of this court or otherwise responded to its February 7, 2013 notice. Because this
court is not authorized to extend the time for perfecting an appeal except as provided by Texas
Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of jurisdiction. See
TEX. R. APP. P. 42.3(a).
Opinion delivered February 28, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                        FEBRUARY 28, 2013


                                        NO. 12-13-00037-CV


                              CHARLES F. SCOTT, III,
                                    Appellant
                                       V.
                       WOOD COUNTY COMMISSIONERS COURT,
                                    Appellee



                          Appeal from the 402nd Judicial District Court
                          of Wood County, Texas. (Tr.Ct.No. 2012-202)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     3